Response to Amendment
This Office Action is in response to reply filed 11/9/2022. Claims 1-19 have been canceled and claims 20-52 are new and currently pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim 20 is objected to because of the following informalities: Claim 20 lacks a period punctation at the end of the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 20, 51, and 52 recite “acquire physical activity data of the user using a second sensor of the plurality of sensors of the wearable device”. However, the original disclosure, including the incorporated reference, does not include support for this limitation. The background of the specification mentions cross references managing physical activity information, but there are no other disclosed details directed to the wearable device acquiring physical activity of the user. Additionally, incorporated U.S. Patent No. 8,734,339 teaches that physical activity may be related to other physical information and that displayed processed information may depict physical activity of the heart; however, these examples do not included details sufficient to teach acquiring physical activity data of the user using a second sensor of the plurality of sensors of the wearable device.
Additionally, since there is no support for acquiring physical activity data using the wearable device, there is also no support for transmitting the acquired physical activity data to the mobile device.
Claims 20, 51, and 52 recite wherein the mobile device is configured to “analyze the physical activity data and the cardiac data to determine trends based on the correlation of the physical activity data and the cardiac data, and present the determined trends through a user interface to the user”. However, the original disclosure, including the incorporated reference, does not include support for these limitations. Determining and communicating trends is discussed in incorporated U.S. Patent No. 8,734,339, however, there are not specific details regarding determining trends based on the correlation of the physical activity data and the cardiac data.
Claim 25 recites “wherein the wearable device is configured to communicate with the mobile device over the first network to transfer the one or more cardiac signals and the physical activity data”. However, since there is no support for acquiring physical activity data using the wearable device, there is also no support for transmitting the acquired physical activity data to the mobile device.
Claim 39 recites “the wearable device comprises a touch screen”. However, the original disclosure, including the incorporated reference, does not include support for this limitation. No support is found for the wearable device comprising a touch screen.
Claim 40 recites “the wearable device is configured to recognize voice in a plurality of languages”. However, the original disclosure, including the incorporated reference, does not include support for this limitation. The background of the specification has support for voice recognition, but not in more than one language.
Claim 42 recites “the wearable device configured to utilize a global positioning system to capture a location”. However, the original disclosure, including the incorporated reference, does not include support for this limitation. The specification and in incorporated U.S. Patent No. 8,734,339 mention that devices may communicate with a global position server, but there are not specific details related to the wearable device configured to utilize a global positioning system to capture a location.
Claim 47 recites “the mobile device is configured to present a second trend of the blood oxygen value of the user”. However, the original disclosure, including the incorporated reference, does not include support for this limitation. The disclosure recites the implantable device measuring blood oxygen level, but there are no details directed to presenting a trend of the blood oxygen value of the user.
Claims 21-50 are rejected because of their dependency on previously rejected claim 1.

Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive. The new claims include previously existing and new issues as identified in the above rejection. Thus, the claims are not in condition for allowance.
Note: There is not prior art rejection for the claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nappholz et al. (US 5,113,869) is directed to monitoring a user with a wearable device and determining conditions form the monitored data.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699